      Case 1:20-cr-00052-DLC Document 98 Filed 08/06/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------
                                        X
UNITED STATES OF AMERICA,               :
                                        :
          -v-                           :            S1 20cr0052 (DLC)
                                        :
EDWARD ABREU, ALICIA ARIAS, LUIS FRIAS, :                   ORDER
TIMOTHY WALLACE, a/k/a “Larry,” DEREK   :
LIVINGSTON, a/k/a “Wiz,” CHARKEEM       :
PAYNE, a/k/a “Lite,” CAROL LANE, TRACEY :
SMITH a/k/a “Trey,” HERMAN STEWARD,     :
TASHA BURNETT, aka “Dutchis,” TYRISS    :
GWYNN, EDGAR MONTES, a/k/a “E,” and     :
FERNANDO DISLA, a/k/a “Lolo,”           :
                                        :
                    Defendants.         :
----------------------------------------X


DENISE COTE, District Judge:

     Criminal jury trials may resume in the Southern District of

New York as soon as September 2020.      Any jury trial will be

conducted in full compliance with the safety procedures

implemented in this district.     In order to comply with those

safety procedures, jury trials will require complex planning and

coordination.   This district is currently planning to

accommodate criminal jury trials that should occur between

September and December 2020.

     This trial is scheduled to begin on November 2, 2020.            It

is anticipated that any defendant who wishes to resolve the

charges by entering a plea of guilty will confer with the

Government and arrange with the Court to enter a plea no later
         Case 1:20-cr-00052-DLC Document 98 Filed 08/06/20 Page 2 of 2



than three weeks before the date scheduled for trial.            It is

hereby

     ORDERED that defense counsel shall advise the Court by

August 13, 2020 whether any defendant currently intends to

proceed to trial.



Dated:      New York, New York
            August 6, 2020

                                    ______________________________
                                            DENISE COTE
                                    United States District Judge




                                       2
